internal_revenue_service number release date index number ------------------------------- ----------------------------------------- --------------------------------------------- -------------------------------- --------------------------- department of the treasury washington dc person to contact ------------------------------- --------- ------------ ------------------------------------------------------ telephone number --------------------- refer reply to cc psi - plr-125160-07 date march --------------------------- ---------------------------------------------- legend lp ------------------------------------------------- club llc np --------------------------------------------------- state dear ------------------- requesting rulings on a proposed reorganization of lp and related entities ----------------------------------- --------------------- -------------------- this letter responds to a letter dated date submitted on behalf of lp lp is a state limited_partnership that owns a golf club the club consisting of a golf course a clubhouse a restaurant rooms available to members for overnight stay and the underlying land the club has several classes of membership a membership conveys the right to use the golf course clubhouse and other amenities of the club any person using club facilities must be a member or sponsored by a member membership is transferable upon written consent of lp lp also owns all of the membership interests in llc which owns land adjacent to the club this land is available for purchase by members of the club and others for building homes plr-125160-07 some members of the club became members by purchasing a limited_partnership_interest in lp partners a member’s limited_partnership_interest reflects that partner’s type of membership in the club however a majority of the members of the club directly purchased a membership from the club and therefore are not partners of the lp nonpartner members lp also has a general_partner a corporation that does not have a membership in the club and only a nominal interest in lp lp proposes the following series of transactions lp will distribute all of its membership interests in llc to its partners in proportion to their respective limited_partnership interests in lp the nonpartner members will contribute their memberships in the club to lp in exchange for limited_partnership interests in lp equivalent in number and classes to the memberships in the club as in existence prior to this step and the club will cancel all of these membership contracts lp will transfer all of the club property to np a non-profit corporation intended to qualify as tax-exempt under sec_501 in exchange for membership interests in np equivalent in number and classes to the memberships in the club as in existence prior to step ii lp will liquidate and will distribute to its limited partners which consists of both the original partners and the former nonpartner members membership interests in np corresponding to the types of limited_partnership interests in lp that each such partner had the general_partner would also liquidate and not receive anything from lp ie it would be treated as if it had received a nominal amount of consideration from lp in exchange for its nominal general_partnership interest and then contributed such amount to np lp has requested the following rulings the distribution of membership interests in llc will be taxed under the principles set forth in revrul_99_5 1999_1_cb_434 for federal_income_tax purposes the distribution of the membership interests in llc will be treated as a distribution to the partners of llc’s assets and liabilities immediately followed by a deemed contribution of those assets to a new llc pursuant to sec_731 gain shall not be recognized by the partners on the distribution of the llc assets except to the extent any money distributed exceeds a partner’s basis in the partner’s partnership_interest pursuant to sec_731 no gain_or_loss is recognized to lp i ii iii iv a plr-125160-07 b pursuant to sec_721 no gain_or_loss is recognized to lp or any of the contributing partners ie the nonpartner members as a result of the contribution of the memberships in exchange for limited_partnership interests in lp c d e pursuant to sec_351 no gain_or_loss is recognized as a result of the contribution by lp of the club property to np in exchange for membership interests in np no gain_or_loss will be recognized by the partners except to the extent provided under sec_731 as a result of the distribution of the np memberships by the lp to the partners in liquidation of lp the contribution of memberships by the nonpartner members in exchange for limited_partner interests in lp followed by the receipt by nonpartner members of np membership interests in connection with the distribution of np membership interest to all partners in liquidation of lp do not constitute a sale_or_exchange for purposes of sec_707 lp makes the following representations no stock_or_securities will be issued for services rendered to or for the benefit of np in connection with the exchange and no stock_or_securities will be issued for indebtedness of lp that is not evidenced by a security or for interest on indebtedness of np which accrued on or after the beginning of the holding_period of lp for the debt lp will not retain any significant_power_right_or_continuing_interest within the meaning of sec_1253 in the franchises trademarks or trade names being transferred the exchange is not the result of the solicitation by a promoter broker or investment house lp will not retain any rights in the club property transferred to np the value of the membership interests in np received in exchange for accounts_receivable will be equal to the net value of the accounts transferred ie the face_amount of the accounts_receivable previously included in income less the amount of the reserve for bad_debts the adjusted_basis and the fair_market_value of the assets to be transferred by lp to np will in each instance be equal to or exceed the sum of the liabilities assumed within the meaning of sec_357 by np plr-125160-07 the liabilities of lp to be assumed within the meaning of sec_357 by np were incurred in the ordinary course of business and are associated with the assets to be transferred there is no indebtedness between lp and np and there will be no indebtedness created in favor of lp as a result of the exchange the transfers and exchanges will occur under a plan agreed upon before the consummation of the transaction in which the rights of the parties are defined all exchanges will occur on approximately the same date there is no plan or intention on the part of np to redeem or otherwise reacquire any stock or indebtedness to be issued in the transaction taking into account any issuance of additional membership interests in np any issuance of membership interests for services the exercise of any membership rights warrants or subscriptions a public offering of membership interests and the sale exchange transfer by gift or other_disposition of any of the membership interests in np to be received in the exchange lp will be in control of np within the meaning of sec_368 lp will receive membership interests in np approximately equal to the fair_market_value of the club property transferred to np np will remain in existence and retain and use the club property in its exempt_function activity there is no plan or intention by np to dispose_of the transferred property other than in the normal course of its exempt_function activity each of the parties to the exchange will pay its own expenses if any incurred in connection with the exchange np will not be an investment_company within the meaning of sec_351 and sec_1_351-1 lp is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 and the membership interests received in the exchange will not be used to satisfy the indebtedness of lp np will not be a personal_service_corporation within the meaning of sec_269a plr-125160-07 sec_351 provides that no gain_or_loss will be recognized if one or more persons transfer property to a corporation solely in exchange for stock in the corporation and immediately_after_the_exchange the transferors are in control as defined in sec_368 of the corporation sec_707 provides that if i there is a direct or indirect transfer of money or other_property by a partner to a partnership ii there is a related direct or indirect transfer of money or other_property by the partnership to such partner or another partner and iii the transfers described in clauses i and ii when viewed together are properly characterized as a sale_or_exchange of property such transfers shall be treated either as occurring between the partnership and one who is not a partner or as a transaction between two or more partners acting other than in their capacity as members of the partnership sec_721 provides that no gain_or_loss shall be recognized to a partnership or to any of its partners in the case of a contribution of property to the partnership in exchange for an interest in the partnership sec_731 provides that in the case of a distribution by a partnership to a partner gain shall not be recognized to such partner except to the extent that any money distributed exceeds the adjusted_basis of such partner's_interest_in_the_partnership immediately before the distribution sec_731 provides that no gain_or_loss shall be recognized to a partnership on a distribution to a partner of property including money sec_1_707-3 of the income_tax regulations provides that if within a two- year period a partner transfers property to a partnership and the partnership transfers money or other consideration to the partner without regard to the order of the transfers the transfers are presumed to be a sale of the property to the partnership unless the facts and circumstances clearly establish that the transfers do not constitute a sale revrul_99_5 1999_1_cb_434 explains the federal_income_tax consequences when a single member domestic limited_liability_company that is disregarded for federal tax purposes as an entity separate from its owner under sec_301_7701-3 becomes an entity with more than one owner that is classified as a partnership for federal tax purposes revrul_99_5 addresses two situations in which the disregarded_entity becomes an entity classified as a partnership for federal tax purposes in situation an unrelated_person purchases an interest in the disregarded_entity from its owner for cash in situation an unrelated_person contributes cash to the disregarded_entity in exchange for an interest in the entity plr-125160-07 in situation revrul_99_5 concludes that the purchase of an interest in a disregarded_entity will be treated as the purchase of a share of the assets of the entity the assets being treated as owned directly by the owner of the disregarded_entity followed immediately by the contribution of the assets by the purchaser and the original owner to a newly formed partnership in exchange for ownership interests in situation revrul_99_5 concludes that the unrelated third party and the owner of the disregarded_entity are treated as contributing cash and the entity's assets respectively to a newly formed partnership in exchange for partnership interests upon lp’s distribution of interests in llc to the partners llc will be converted from a disregarded_entity to a partnership similar to situation in revrul_99_5 the distribution of the llc interests by lp shall be treated as a non-taxable pro_rata distribution of lp’s assets subject_to any related liabilities to the partners as if such assets had been distributed outright from lp to the partners the partners will be treated as contributing their respective interests in those assets to a new partnership in exchange for ownership interests in the partnership under sec_721 no gain_or_loss will be recognized by the partners as a result of the conversion of the disregarded_entity to a partnership revrul_99_5 accordingly based solely on the information and representations submitted we rule as follows for federal_income_tax purposes lp’s distribution of the membership interests in llc will be treated as a distribution of llc’s assets and liabilities to the partners immediately followed by a deemed contribution of those assets and liabilities to llc that is now treated as a partnership pursuant to sec_731 the partners shall not recognize gain on the distribution of the llc assets except to the extent any money distributed exceeds a partner’s basis in the partner’s partnership_interest no gain_or_loss will be recognized by the partners except to the extent provided under sec_731 as a result of the distribution of the np memberships by the lp to the partners in liquidation of lp pursuant to sec_731 no gain_or_loss is recognized to lp partners ie the nonpartner members as a result of the contribution of the memberships in exchange for limited_partnership interests in lp furthermore the contribution of memberships by the nonpartner members in exchange for limited_partner interests in lp followed by the receipt by nonpartner members of np membership interests in connection with the distribution of np membership interests to all partners in liquidation of lp do not constitute a sale_or_exchange for purposes of sec_707 because the related transfers are not properly characterized as a sale_or_exchange pursuant to sec_721 no gain_or_loss is recognized to lp or any of the contributing plr-125160-07 we further rule as follows on the exchange described in step iii no gain_or_loss will be recognized by lp upon the transfer of all of the club property to np in exchange for membership interests in np equivalent in number and classes to the memberships in the club as in existence prior to step ii above followed by the distribution by lp of those membership interests in np to its limited partners in complete_liquidation sec_351 revrul_84_111 1984_2_cb_88 and revrul_58_501 c b the basis of the membership interests in np received by lp will be the same as the basis of the club property exchanged therefor sec_358 the holding_period of the membership interests in np received by lp will include the period during which lp held the club property provided that such property was held as a capital_asset at the time of the exchange sec_1223 no gain_or_loss will be recognized by np on the receipt of the club property from lp in exchange for membership interests in np sec_1032 the basis of each club asset received by np in the exchange will equal the basis of that asset in the hands of lp immediately before the exchange sec_362 the holding_period of each club asset received by np in the exchange will include the period during which lp held that asset sec_1223 for these rulings to be effective np must have qualified as a sec_501 organization by the time the transaction described in step iii is undertaken no opinion is expressed as to the federal_income_tax consequences of step iii if np fails to so qualify at the time step iii is undertaken this ruling is directed only to the taxpayer who requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is plr-125160-07 being sent to x’s authorized representatives sincerely j thomas hines chief branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
